DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirota et al. (US 2017/0361634 A1).
Shirota et al. teach the following claimed limitations:
Regarding claim 1, a recording device (printer 11, FIG. 27) comprising:
a first cover (main body portion 54, FIG. 27) movable with respect to a recording unit (recording head 50 provided on the bottom of the carriage 48, FIGs. 19, 27) configured to perform recording on a recording medium (recording head to discharge an ink toward, [0129]), and configured to move to a first open position (main body portion 54 in open position, FIG. 27) for opening a space where the recording medium, on which recording is to be performed by the recording unit, is transported (medium guide member 52, FIG. 27), and to a first closed position for closing the space (main body portion 54 in closed position, FIG. 28); and
a second cover movable with respect to the first cover (document cover 158, FIGs. 28-30), wherein
a movement direction of the first cover and a movement direction, with respect to the recording unit, of the second cover include a same directional component (both main body portion 54 and document cover 158 rotate clockwise, FIGs. 28-30), and
a first coupling portion configured to couple the first cover and the second cover is provided (the document cover 158 is connected to be capable of tilting due to the hinge 160 with respect to the main body portion 54, [0187], FIGs. 25-26).
Regarding claim 2, the second cover pivots about a support shaft with respect to the first cover (the document cover 158 is connected to be capable of tilting due to the hinge 160 with respect to the main body portion 54, tilting shafts 160a, [0186]-[0187], FIGs. 22-23), and moves to a second open position for opening a space where an imaging element is provided configured to read a medium to be read positioned between the first cover and the second cover (reader which is capable of reading the document which is set on the document stand 56, [0190], FIG. 20), and to a second closed position for closing the space (FIG. 18), and
a holding mechanism configured to hold the second cover in the second open position is provided (the top surface 58a of the document cover 158 and the front surface side end portion of the medium supply port cover 124 come into contact, FIG. 36, [0208]).
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claim 3 is the inclusion of the limitations of the recording device, according to claims 1-2, that include the medium to be read is transported while being sandwiched between a first roller provided at an upper surface of the first cover and a second roller provided at a lower surface of the second cover.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 4-5 is the inclusion of the limitations of the recording device, according to claims 1-2, that include a second coupling portion configured to couple the first cover and the second cover, wherein the first coupling portion is provided on one outward side of a transport path on which the medium to be read is transported, the second coupling portion is provided on another outward side of the transport path, and a first operating portion configured to switch the first coupling portion between a coupled state and an uncoupled state, and a second operating portion configured to switch the second coupling portion between a coupled state and an uncoupled state are provided.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






4 June 2022
/KENDRICK X LIU/Examiner, Art Unit 2853      

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853